Citation Nr: 1209573	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-45 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include personality disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1997 to February 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

On review, the Veteran reports multiple psychiatric symptoms and the record contains various psychiatric diagnoses other than  personality disorder, to include depression and anxiety.  Accordingly, the Board has rephrased the issue as entitlement to service connection for an acquired psychiatric disorder, to include personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder to include personality disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A left knee disorder is not etiologically related to service.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated March 2009 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  The Veteran was afforded a VA examination of the left knee in August 2009.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and thus allows the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
Service Connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet.App. 465, 469-70 (1994)(distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active duty. 38 C.F.R. § 3.307 , 3.309.  The evidence of record is entirely silent as to arthritis and, accordingly, the presumption is not triggered in this case.
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Veteran contends that he experiences left knee pain secondary to in-service left knee injuries.  For the reasons described below, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

The Veteran's service treatment records include a July 1998 treatment note in which the Veteran is noted to complain of left knee pain which he first noticed upon waking up.  The Veteran provided no history of knee pain at the time of treatment.  Suprapatellar effusion was noted and an assessment of internal derangement of the left knee vs. infection was provided.  A January 1999 service treatment note reported that the Veteran had complained of left knee pain for two months.  The Veteran was noted as stating that he first experienced pain on road marching.  An assessment of pre-pattellar bursitis was provided.  A December 1999 service treatment record noted the Veteran's complaints of left knee pain for more than three weeks.  He stated that he first felt knee pain while running.  A prior history of knee pain was noted.  An undated report of medical history demonstrates the Veteran's reports of arthritis and a trick or locked knee.

Post-service treatment records include an August 2009 VA medical center treatment report which notes the Veteran's complaints of left knee pain.  In August 2009, the Veteran was afforded a VA examination.  During his examination, the Veteran stated that he was treated for left knee pain during service and that, since that time he continued to experience left knee pain.  He reported no injury or surgery since his separation from service.  The examiner noted that a July 2009 x-ray revealed intact bones and joints of the left knee, no significant degenerative changes, and no joint effusion.  A diagnosis of chronic strain of the left knee was provided.  

Having reviewed the claims file and following an examination of the Veteran, the examiner noted that the Veteran was treated for a left knee condition three times in service and that there was no evidence of fracture, dislocation or trauma of the left knee in service.  The examiner noted that there were no records of treatment for a left knee disorder until July 2009.  The examiner stated that based on the medical records available, the chronicity of a left knee condition could not be established and that, therefore, it was less likely than not that a left knee condition was a result of the left knee condition for which he received treatment in service.

During his June 2011 Board hearing, the Veteran testified that he sustained an injury to his left knee during basic training when he bumped into something during a crawl and roll exercise.  He explained that he did not seek treatment after that injury and that he experienced left knee pain since that time.  

In order to establish service connection, the evidence must demonstrate an in-service injury or disease, a present disorder, and a nexus between the two.  Here, the Veteran's service treatment records demonstrate that the Veteran was treated for left knee pain three times while in service and he was diagnosed with chronic knee strain by his August 2008 VA examiner.  Thus, the issue of service connection turns on whether a competent and credible nexus opinion is demonstrated or whether the evidence for and against the Veteran's claim is in equipoise.  For the reasons described below, the Board finds that the competent credible evidence of record preponderates against a finding of service connection for a left knee disorder.  

As noted above, the first indication of an in-service left knee disorder is a treatment noted dated in July 1998, over one year after the Veteran's enlistment.  This treatment note, significantly, demonstrates that the Veteran provided no prior history of knee pain.  The Veteran's credibility is put into question by the inconsistency between the Veteran's in-service statement that he had not injured his left knee in July 1998 and his June 2011 statement that he did.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the Veteran); Caluza v. Brown, 7 Vet. App. 498 (1995) (In weighing credibility VA may consider inconsistent statements, internal inconsistency, self interest, desire for monetary gain, etc.).

As discussed, the Veteran is competent to testify as to observable symptoms such as left knee pain and, where credible, such testimony may go to show continuity of symptoms.  Here, however, for the reasons discussed above, the Veteran's credibility is found to be questionable and, accordingly, continuity has not been established.  

Further, the additional evidence of record pertaining to the Veteran's left knee pain is the August 2009 VA examination in which the VA examiner concludes following an examination of the Veteran and a review of the claims file that the Veteran's current left knee condition is less likely than not related to his service.  This negative etiology opinion, supported by rationale, weighs against a finding of service connection.

In sum, as the evidence of record fails to demonstrate credible evidence of continuity of symptoms and contains a competent medical opinion which finds that the Veteran's left knee disorder is not related to his service, a nexus between the Veteran's service and his left knee disorder is not established.  The Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a left knee disorder is, therefore, denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.



REMAND

Initially, the Veteran contends that he was hospitalized for a psychiatric disorder and that he has experienced psychiatric symptoms since that time.  The Veteran has also claimed, in various treatment records and during his August 2009 VA psychiatric examination, that he witnessed a friend being shot and killed while he served in Korea and that he was hospitalized in Camp Casey for psychiatric symptoms following this event.  Supporting this assertion is a January 1999 service treatment record which notes that the Veteran was receiving treatment following a hospitalization for depressive symptoms.  Further, the Veteran testified that, in 2001, he received treatment at the VA medical center outpatient clinic in Stillwater, Oklahoma.

The evidence of record does not, appear to contain the Veteran's complete personnel file, records pertaining to the Veteran's treatment for a psychiatric disorder, or VA medical center treatment records prior to 2009.  As part of its duty to assist, VA must make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159 (2011).  In accordance with its duty to assist, the AMC/RO must attempt to retrieve any and all records pertinent to the Veteran's claim, in order to ensure that all avenues which may provide evidence of an in-service psychiatric disorder are exhausted.  Thus, the AMC/RO should make additional efforts to retrieve any and all additional personnel and service treatment records, to include records prepared during periods of hospitalization and any and all post-service treatment records.  Further, given the Veteran's contentions that he witnessed a friend being shot in Korea, the AMC/RO should determine whether additional steps are in order to develop a claim for service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send a letter to the Veteran and his representative requesting that the Veteran provide specific details of the stressor events the Veteran claims occurred during his period of active duty service. The AMC/RO should request that the Veteran provide approximate dates and details concerning his claimed experience witnessing the death of a buddy while guarding a bridge in Korea.

2.  Upon receiving a response from the Veteran to the stressor request letter ordered above, AMC/RO should undertake any necessary development to independently verify the Veteran's described stressor.   Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, AMC/RO should notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If the any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

3.  The AMC/RO must contact the National Personnel Records Center in order to request a copy of the Veteran's complete personnel record and any and all hospital records from Camp Casey.  The AMC/RO must obtain the names and addresses of all medical care providers who treated the Veteran for a psychiatric disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and those records not already associated with the claims file should be associated with the claims folder

If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


